                  Case 2:18-cv-01115-RSL Document 202 Filed 04/15/20 Page 1 of 3




                                         United States District Court
                                        Western District of Washington




State of Washington, et al.,
                                                              Case Number: 2:18-cv-01115-RSL

 Plaintiff(s)                                                 APPLICATION FOR LEAVE TO APPEAR
                                                              PRO HAC VICE
 V.

United States Department of State, et al.,


 Defendant(s)

Pursuant to LCR 83.1(d) of the United States District Court for the Western District of Washington,
Christian Douglas Wright                            hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
 State of Delaware



The particular need for my appearance and participation is:
As an authorized attorney for the State of Delaware, on behalf of the Delaware Department of
Justice, which by statute has primary responsibility for rendering legal services for the State (Title
29, Section 2504 of the Delaware Code).


I, Christian Douglas                Wright         understand that I am charged with knowing and complying with
all applicable local rules;

I have not been disbarred or formally censured by a court of record or by a state bar association; and there are
not disciplinary proceedings against me.

I declare under penalty of perjury that the foregoing is true and correct.



Date: 4/15/2020
                                                                                Christian Douglas Wright
                                                   Signature of Applicant: s/


        ǤǤ Ȃ                                                        ͵
         ͳͶǡʹͲʹͲ
                  Case 2:18-cv-01115-RSL Document 202 Filed 04/15/20 Page 2 of 3



Pro Hac Vice Attorney

Applicant's Name:                 Christian Douglas Wright
Law Firm Name:                    Delaware Department of Justice
Street Address 1:                 820 N. French Street, 5th Floor
Address Line 2:

City:   Wilmington                   DE       Zip: 19801
                                                       State:

Phone Number w/ Area Code 302-577-8944 Bar # 3554      State DE
Primary E-mail Address: christian.wright@delaware.gov
(Primary E-Mail address must be for the Pro Hac attorney and not any subordinate or staff member)

Secondary E-mail Address:       courtney.patas@delaware.gov

                                       STATEMENT OF LOCAL COUNSEL

I am authorized and will be prepared to handle this matter, including trial, in the event the
applicant Christian Douglas Wright                                 is unable to be present upon any date
assigned by the court.

Date:   4/15/2020                 Signature of Local Counsel: s/       Kristin Beneski

Local Counsel's Name:             Kristin Beneski
Law Firm Name:                    Office of the Attorney General
Street Address 1:                 800 Fifth Avenue, Suite 2000
Address Line 2:

City:   Seattle                      WA       Zip: 98104
                                                       State:

Phone Number w/ Area Code 206-464-7459 Bar # 45478




             ǤǤ Ȃ                                            Ͷ
              ͳͶǡʹͲʹͲ
               Case 2:18-cv-01115-RSL Document 202 Filed 04/15/20 Page 3 of 3




                                Electronic Case Filing Agreement




 By submitting this form, the undersigned understands and agrees to the following:

1. The CM/ECF system is to be used for filing and reviewing electronic documents, docket sheets, and
   notices.

2. The PACER password combined with your login, serves as your signature under Federal Rule of Civil
   Procedure 11 and 5(d)(3)(C). Therefore, you are responsible for protecting and securing this password
   against unauthorized use.

3. If you have any reason to suspect that your password has been compromised in any way, you are
   responsible for immediately notifying the court. Court staff will assess the risk and advise accordingly.

4. By signing this Registration Form, you consent to receive notice electronically and waive your right to
   receive notice by personal service or first-class mail pursuant to Federal Rule of Civil Procedure
   5(b)(2)(C), except with regard to service of a complaint and summons. This provision does include
   electronic notice of the entry of an order or judgment.

5. You will continue to access court information via the Western District of Washington's internet site or
   through the Public Access to Court Electronic Records (PACER) system. After January 27,2020, a PACER
   login and password, will be required to electronically file. You can register for PACER access at their web
   site: www.pacer.gov.

6. By completion of this registration, the undersigned agrees to abide by the rules and regulations in the
   most recent General Order, the Electronic Filing Procedures developed by the Clerk's Office, and any
   changes or additions that may be made to such administrative procedures in the future.


 Date Signed
               4/15/2020 Signature s/ Christian Douglas Wright
                                                       (Pro Hac Vice applicant name)




     ǤǤ Ȃ                                                 ͷ
      ͳͶǡʹͲʹͲ
